 A.P.W. PRODUCTS CO., INC.25IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its business operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that the Respondent has committed certain unfair laborpractices it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that Respondent interfered with the rights guaranteed its employeesin Section 7 of the Act by constructively discharging its supervisor, Steven Adams,because of his failure and refusal to commit unfair labor practices on behalf of Re-spondent, it will be recommended that the Respondent offer to Adams immediateand full reinstatement to his former or substantially equivalent position, withoutprejudice to his former rights and privileges, and make him whole for any loss ofpay he may have suffered by reason of his discharge by payment to him of a sumof money equal to the amount he would normally have earned as wages, from thedate of his discharge until his reinstatement as described above, less his net earningsduring this period.The loss of earnings shall be computed in accordance with theWoolworthformula, F.W. Woolworth Company,90 NLRB 289, 291-294.In view of the nature and extent of the unfair labor practices hereinfound, I amconvinced that the commission of similar and other unfair labor practices by Re-spondent reasonably may be anticipated. I will therefore recommend that Re-spondent be ordered to cease and desist from in any other manner infringing uponthe rights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.UnitedWire and Supply Corporation is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from. publication.]A.P.W. Products Co., Inc.andUnited Papermakers and Paper-workers,AFL-CIO.Case No. 1-CA.-3354.May 2, 1962DECISION AND ORDEROn June 2, 1961, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel and the Charging Party filed excep-tions to the Intermediate Report, together with supporting briefs.The Respondent filed a brief in support of the Intermediate Report.137 NLRB No. .7. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Boardhas reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are here-by affirmed.The Board has considered the Intermediate Report, theexceptions and briefs,and the entire record in the case.We findmerit in the exceptions and accordingly adopt the findings and con-clusions of the Trial Examiner only to the extent consistent with ourdecision herein.The Trial Examiner found that the Respondent was not aware ofemployee Dagan's union activities and that it did not discharge her forsuch conduct in violation of Section 8(a) (1) and(3) of the Act.Wedo not agree.At the beginning of the lunch period on October 19, 1960, FrankKahn, the Respondent's production manager, sawUnionRepresenta-tive Riley distributing union hand bills to employees at the door ofthe plant and ordered him to leave the premises.Subsequently, Kahnobserved Riley talking to Dagan, who was sitting in her car in theRespondent's parking lot.Later the same day, after she had finishedwork, Dagan met Riley at the railroad station where she gave him hersigned union authorization card and received 25 blank authorizationcards from him. She obtained signatures on 15 of the cards within thenext 10 days and mailed them to Riley or the Union as she secured thesignatures.On October 24, 1960, Dagan and two other employees at-tended a union organizational meeting whichDaganhad asked atleast six employees to attend.On October 26, 1960, Fred Quinn, converting foreman, whom theparties stipulated to be a supervisor within the meaning ofthe Act,asked Dagan if she knew when the next union meeting would be held.Dagan replied that she did not know, that perhaps Quinn would knowbefore she did; in which case, she would like Quinn to inform her.Quinn told her that he knew she was for the Union even though shewould not admit it. Employee Dagan said that was pretty rank uniontalk coming from a company man, and that"they had not ought to betalkingunion on company time."Quinn answered that they couldtalk union all they wanted,the Company did not object,as long asthey weretalking against it.On October 28, 1960, the Respondent posted a notice on the bulletinboard at the Brattleboro plant, announcing that effective October 31,1960, Respondent was installing a bonus system at this plant.OnOctober 31,Respondent posted a notice on the same bulletin board, an-nouncing that at 3:30 p.m. on November 2, 1960, there would be ameeting of the employees of both shifts in the cafeteria.At themeeting, ProductionManagerKahn informed the assembled em-ployees that the meeting had been scheduled to discuss company policyon benefits,grievances,and a bonus system; but that, because Re-spondent had received a letter from the Union at 1:30 o'clock that A.P.W. PRODUCTS CO., INC.27afternoonclaiming majority representation and requesting bargain-ing, the Respondent's official would not discuss the subjects scheduledfor discussionuntil they knew whether or not the employees wanteda union.Vice President Seymour Baum told the employees that hecould not discuss figures with them because of the letter, that until hereceived the letter he thought everyone was happy.He stated that herealizedthe employees did not have a number of benefits other plantshad, but due to relocation costs, setting-up costs, and training costs,Respondent was running in the red.He also saidthat the Respondentdid not care whether the employees wanted or did not wanta union,as it always got along with unions.After Kahn and Baum spoke,there was a 30-minute question-and-answer period.Dagan took up20 minutes of this period asking management about accident andhealth insurance, shift differentials, and daily standard production.Afterwards, Kahn and Dagan privately discussed the bonus plan as itapplied to her job, and she told him that she thought the bonus planwas for the benefit of management rather than the employees.During the second shift on the evening of November 10, 1960, Fore-man Ben Carter,' during the course of a conversation about the Union,advised employee Garfield that the day operator of the machine as-signed to Garfield would be on her way out if she did not watch herstep.The day operator was Dagan. On November 11, 1960, at theend of the first shift, Dagan was told by management that she wasdischarged because she was not with or for the Company. The Re-spondent admitted that her work and attendance were satisfactory.The foregoing facts were developed by the General Counsel's wit-nesses.The Respondent limited its defense mainly to attacking thecredibility of employees Dagan and Garfield who were witnesses forthe General Counsel.'On our consideration of the record as a whole, we find, contrary tothe Trial Examiner, that the Respondentwas awareof employeeDagan's union activity before her discharge.We note that : (1)Production Manager Kahn observed Union Representative Riley talk-ing to Dagan just after Kahn had ordered Riley from the premises;(2) Supervisor Quinn told Dagan that he knew she was for the Unioneventhough she would not admit it; (3) Dagan questioned manage-ment about employee benefits and production standards for 20 min-utes of a 30-minute question-and-answer period at a company-callediwe do not agree withthe Trial Examiner's findingthat Ben Carterwas not a super-visor within the meaning of the ActAs Carter was the onlyforeman onthe second shifton whichsome 30employees were employed, and as he directedthe work assignments andtransfers of these employees, we find that Carter was a supervisorThe Trial Examinerdid not discreditGarfield's testimony,nor do wewhile em-ployeeDagan cashed a check drawn to her orderwhich was inadvertently sent to her bythe Respondentafter herdischarge,her failure to return the check doesnot cause us, nordid it cause the Trial Examiner,to discredit her testimony.Nor do we find Dagan's con-duct here such as would disqualify her for reinstatement. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting attended by most employees; (4) Dagan told Respondent'sofficers that its bonus plan favored management rather than theemployees; and (5) the Respondent's Brattleboro plant, where theseevents took place, was a small one?The Respondent's awareness ofand its opposition to Dagan's union activities is also evidenced bySupervisor Carter's statement to employee Garfield, in the course ofa conversation about the Union, that the day operator (Dagan) of themachine assigned to Garfield would be on her way out if she did notwatch her step.The Respondent also manifested its union hostility bySupervisor Quinn's statement to employee Dagan that they could talkunion all they wanted, the Company did not object, as long as theywere talking against it.Finally, the reason given to Dagan for herdischarge-her interests were not with or for the Company-whenviewed in light of the Respondent's opposition to Dagan's unionactivities, compels the conclusion that Dagan was discharged becauseof her union activities.Accordingly, we find that the Respondent dis-charged Dagan in violation of Section 8(a) (1) and (3) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEWe find that the unfair labor practices set forth above, occurringin connection with the operations of the Respondent described in theIntermediate Report attached hereto, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.THE REMEDYHaving found that the Respondent has violated the Act, we shallorder that it cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.As we have found that the Respondent has discriminatorily dis-charged employee Bernice Dagan, we shall order the Respondent tooffer her immediate and full reinstatement to her former or substan-tially equivalent position, without prejudice to her seniority or otherrights and privileges, and to make her whole for any loss of pay shemay have suffered by reason of such discrimination, by payment toher of a sum of money equal to that which she normally would haveearned as wages from the date of her discharge to the date of Re-spondent's offer of reinstatement, less her net earnings during thatperiod, such sum to be computed in accordance with the formula setforth inF. TF. Woolworth Company,90 NLRB 289, 291-294. TheBoard's customary practice in cases of this type, where the Trial Ex-aminer has not found the discriminatory discharge as alleged and thes In finding that the Respondent was aware of employee Dagan's union activities,Member Rodgers does not rely upon the smallness of the Respondent's Brattleboro plant. A.P.W. PRODUCTS CO., INC.29Board thereafter finds the violation, has been to exclude from the com-putation of backpay the period between the date of issuance of theIntermediate Report and the date of the Board's Order.We havegiven extensive consideration to the practice of tolling monetaryawards, such as backpay, in these circumstances as part of our studyof the adequacy of the Board's remedial orders .4The purpose ofsuch orders is to effectuate the policies of the Act by redressing as com-pletely as possible statutory wrongs-unfair labor practices-whichhave been committed.For the reasons set forthinfra,we are con-vinced that far from furthering this salutary aim, the practice of toll-ing monetary awards undermines it, and should, absent unusualcircumstances, be discontinued.There is a substantial body of Board decisions warranting the char-acterization of tolling as a customary Board rule.'However, quiteinconsistently, the rule does not appear to have been adopted as ageneral practice where a Trial Examiner has found an 8(a) (3) vio-lation but the Board has not and, upon reversal by a United StatesCourt of Appeals, the Board has thereafter ordered reinstatementand backpay.6The sole and, in our view, unpersuasive reason given when thepractice of tolling backpay was instituted was that "in view of theTrial Examiner's recommendations, respondent could not have beenexpected to reinstate the discharged men after it received the Inter-mediate Report . . . and therefore it should not be required to paybackpay from that time to the date of this decision." 7While thisreasoningat first glance may appear to have an equitable basis, itdoes not bear analysis.Rather, its real thrust is in the direction ofbenefiting the wrongdoer at the expense of the wronged-a result4 See report of Chairman McCulloch'sremarks before a session of the Federal BarAssociation national convention during the week of September 10, 1961,48 LRR 657-6586 See, e g, E.R. Hafelfinger Company, Inc.,1NLRB 760,International Union of Elec-trical,RadioitMachineWorkers,AFL-CIO, Frigidaare Local 801 (General MotorsCorporation,Frigidaire Division),130 NLRB 1286,R E. Smith and Florence B. Smith,a partnership,d/b/a Southern Dolomite,131 NLRB 513;Tame-O-Metic,Inc.,121 NLRB179CfWillard, Inc,2 NLRB 1094, 1108, in which backpay was not tolled where theTrial Examiner recommended reinstatement despite the fact he found no unfair laborpractices and dismissed the complaint; andAmerican Potash and Chemical Corporation,3 NLRB 140,which appliedBell Oil and Gas Company,1 NLRB 562 (which did not tollthe backpay)rather thanHaffelfinger,supra,because the Trial Examiner found the un-fair labor practices and recommended reinstatement although he dismissed the complainton jurisdictional grounds.6 See,e.g,Modern Linen it Laundry Service, Inc,110 NLRB 1305,and 116 NLRB-1974;B.V D. Company,Inc.,110 NLRB 1412, and 117 NLRB 1455 But seeOregonTeamsters'Security Plan Office,et al,113 NLRB 987, and 119 NLRB 207.PE R Haffelfinger Company, Inc,supra.WhileWillardandAmerican Potash,supra,are distinguishable fromHaffelfingerin that the Trial Examiner recommended reinstate-ment in each case, we are unable to see why the respondents in those cases could havebeen expected,any more than the respondents inHaffelfingerand cases following it, tohave reinstated the discriminatees once they were notified that the complaints had beendismissedOn the contrary,the Board has held that a recommendation of dismissalbecause of the lack of jurisdiction is tantamount to a finding that the respondent did notviolate the ActInterior Enterprises,Inc,125 NLR]3 1289 ; R.E. Smith and Florence BSmith, a partnership,d/b/a Southern Dolomite, supra. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDantithetical to the fundamental aim of the Board's remedial authorityand powers.' Specifically, the blameless discriminatees are not madewhole for their monetary loss for the full period of the discriminationand are to that extent punished for exercising their statutory rightsunder Section 7, solely because of the erroneous conclusion reached bythe Trial Examiner.On the other hand, the particular respondent,who is responsible for the wrong committed, is, to the extent of thetolling, relieved of its obligation to restore the discriminatees to thestatus quo anteand thus is permitted to profit by its violations of theAct-the respondent's benefit being both in the monetary sense and inthe advantage it may enjoy by reason of the delay in returning un-wanted employees to the plant.In contrast with the Board's practice of tolling, we know of noother legal proceeding in which a similar benefit is given to the offend-ing party by reason of an earlier recommendation or finding in thatparty's favor.Thus, in private litigation before the courts, a de-fendant who has won in the court below is afforded no advantagethereby if that judgment is reversed on appeal and a laterdecision isreached in favor of the plaintiff. If damages are liquidated,interestcontinuesto run for the entire period during which payment of thefixed sum has not been made. And where additionaldamages accrueby reason of a failure to comply with a lower court order during theperiod when the effect of that order is stayed for purposes of anappeal,the benefiicary of the lower court decree is entitled, on af-firmance ofthe award in his favor, to recover for such accrueddamages.'In sum, we areconvinced, on the basisof ourexamination of theequities of the situation, an analogy to court procedures,and our ex-8We have no doubt that our dissenting colleagues will agree that, notwithstanding theimportance of the Trial Examiner's role as the statutory agent of the Board in hearingunfair labor practice cases, his findings and recommendations are subjectto review bythe Board upon the filing of timely exceptionsAnd they willdoubtless also agree that,upon such review,if the Board findsthat theTrial Examiner's conclusions were erroneous,ithas authority to make contrary findings and to issue an appropriate order to remedythem.But the dissenting Members disagree with us inthat they wouldgive conclusivefinality to the erroneous recommendation of the Trial Examineron thevery findings onwhich the Board is reversing him. It is thus apparentthat they takea wholly incon-sistent position which is totally at odds with the very concept of appealand review.Moreover,we are unable to see how the exercise of our ownauthorityis in derogation ofthe Trial Examiner's important role in our proceedingsOn the contrary,we believe thatthe dissenting view derogates from the Board's authority and wouldgivea Trial Examiner'sconclusions superior effect to those of the Board itselfContrary to the implication of footnote 16 of the dissenting opinion herein,there hasnever been any indication of an intention by the advocates of the President'sproposedReorganization Plan No.5 (which was, of course, rejectedby theCongress)to precludeBoard review of erroneous findings or recommendations of Trial Examiners upon properexceptions or to prevent the Board's entering an appropriate order consistent with itsown findings upon such review.6 See,e g, MacDonald v Winfield Corp,104 F.Supp 609. Althoughthe Board en-forces public rights and does not redress private wrongs,considerationof thenature ofcourt judgments is pertinent to discussion of the adequacy of Board Orders and theadvisability of continuing the practice of tolling. A.P.W. PRODUCTS CO., INC.31perience, that the Board's practice of tolling monetary awards fromthe date of an Intermediate Report recommending dismissal of8 (a) (3) allegations to the date of a Board Order finding such viola-tion does not effectuate the policies of the Act and should beabandoned.10Accordingly, we now hold that in this case and in all similar caseshereafter decided, where backpay or other reimbursement is part ofthe appropriate remedy, we shall make such award for the full periodfrom the date of the discrimination to the date of an offer of reinstate-ment, placing on a preferential hiring list, or other cutoff date foundin the particular case, regardless of the nature of the Trial Exam-iner's recommendation.Needless to say, all the reasons given hereinwhich dictate elimination of the tolling practice in cases arising underSection 8(a) (3) apply equally to proceedings involving violationsof Section 8(b) (2), and the award for the full period of discrimina-tion will be made in the same manner in both types of situations. TheHaffelfingercase and allsimilar casesare hereby overruled to theextent they are inconsistent herewith.We shall further order that the Respondent, upon request, makeavailable to the Board or its agents, for examination and copying, allpayroll and other records necessary to enable the Board to analyzeand compute the amounts of backpay due. Because the discriminatorydischarge of Dagan evinces a studied intent to thwart the rights ofemployees in freely selecting their collective-bargaining representa-tive, we shall issue a broad cease-and-desist order.North Texas Pro-ducers Association, 131NLRB 146.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, A.P.W. ProductsCo., Inc., Brattleboro, Vermont, its officers, agents, successors, andassigns, shall :10The fact that Congress and the courts have not commented upon the Board's tollingpractice does not, contraryto the statementof our dissentingcolleagues, necessarilyindicateunqualifiedapproval of this practice.The Board has wide discretion to fashionappropriateremedial ordersThe failure to comment merely reflects recognition of thisbroad discretion and indicatesat most that the Board has not exceeded its authoritywhile quoting the Supreme Court's approval of the Board's flexibilityinmakingawards, the dissenting Members herein would have us adhere to the completelyinflexibleformula used in the pastof tolling monetary awards merely because a Trial Examinerhas reached an erioneous conclusion.we see no warrant for such arigid ruleand viewthe approach which we now adopt as a more appropriate exercise of the "freedom givenby Congress to attain just results in diverse, complicated situations "Phelps DodgeCorp. v NLRB,313 U S. 177, 197. For, as indicated above, under this ruleour mone-tary awards will begranted inthe light of the facts of each case and maybe tolled asin the past wherethe circumstances warrant it 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in United Papermakers and Paper-workers, AFL-CIO, or any other labor organization of its employees,by discharging, refusing to reinstate, or in any other manner dis-criminating against them in regard to their hire or tenure of employ-ment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-named Union, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Bernice Dagan immediate and full reinstatement toher former or to a substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered as a result of the dis-crimination against her, in the manner and to the extent as set forthabove in the section entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its plant in Brattleboro, Vermont, copies of the noticeattached hereto marked "Appendix." 11Copies of said notice, to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by the Company's representative, be posted by theCompany immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." A.P.W. PRODUCTS CO., INC.33MEMBERS RODGERS and LEEDOM, dissenting in part :We dissent from the majority's decision to abandon the Board'slong-standing "tolling" practice.The Board was established in 1935. The Board practice of tollingmonetary awards, such as backpay, for the period between a TrialExaminer's dismissal of the related complaint and a subsequent Boardreversal, was initiated in 1936 and is reported in a case appearing inthe very first volume of the Board's published reports.12The practicestems from a recognition by the Board of the desirability of strikingan equitable balance between a respondent's reliance upon a determina-tion by a Trial Examiner-the Board's "designated agent" for the pur-poses of a hearing 13 that the Act has been violated-and the salutaryprinciple of granting appropriate remedial relief where in fact a viola-tion has occurred.This practice has been accepted, and applied by theBoard,'' as "sound law" for some 26 years, and we can see no cogentreason for abandoning it.We know of no instance in which a circuit court has refused to en-force a Board Order because the monetary award has been tolled. Norare we aware of any case in which a court has even criticized the Boardfor its tolling practice, despite the fact that the Board's remedial poli-cies and practices have frequently been scrutinized by many tribunals,including the Supreme Court.15 In fact, each of the 11 circuit courtsof appeal has uniformly approved the practice without comment.16The United States Supreme Court, itself, has cited with approval thevery case which initiated the practice, stating :12 E. R HaffelfingerCompany, Inc,1NLRB 760i3NationalLabor RelationsAct, asamended, Section 10(b).14 Since its inception,the Board has applied the principle with almost complete regu-larityWheretolling was not ordered,the omission was clearlyinadvertent, or involveda distinguishable case.For example, inWix Corporation,132 NLRB 1059,an amendingorder was issued on October20, 1961, whichcorrected the earlieroversightSee alsothe "Cf " cases cited by our colleagues in their footnote 5.Bell Oil and Gas Company,1NLRB 562,which is also cited by our colleagues,predatedtheHaffelfingercase,1 NLRB 760,wherein the practice originated.15 See, for example,N.L.R B. v Seven-Up Bottling Company of Miami, Inc,344 U.S344;VirginiaElectric and Power Companyv.NLRB,319 U.S. 533;NLRB vElectric Vacuum Cleaner Company,Inc.,315 U.S685;Phelps Dodge CorpvN.L R B ,313 U S. 177.16 For example,Los Angeles-SeattleMotor Express, Incorporated,121NLRB 1629,enfd.as modifiedsub nom Local 357, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,275 F. 2d 646 (CAD C ), revd on othergrounds 365 U S. 667;Puerto Rico RayonMills, Inc., 117 NLRB 1355,enfd as modified293 F 2d 941(CA.1) ; Pyne Moulding Corporation,110 NLRB 1700,enfd. 226 F. 2d818(C.A. 2) ; Vogue Lingerie,Inc,123 NLRB1009, enfd280 F. 2d 224 (CA 3) ,Virginia Electric&Power Company,44 NLRB 404,enfd.319 U S. 533, 132 F 2d 390(C.A4) ; Akin ProductsCompany,99 NLRB 1270,enfd 209 F.2d 109 (C.A5) ; TheKentuckyFirebrick Company,3 NLRB 455,enfd 99 F 2d89 (C A6) ,Time-O-Matic,Inc,121 NLRB179, enfd. as modified 264 F 2d 96(CA. 7);New MadridManufacturingCompany,a corporation, and Harold Jones, an individual,d/b/a Jones ManufacturingCompany,104 NLRB117, enfd as modified 215 F. 2d 908(CA.8) ; Morrison-KnudsenCompany, Inc,122 NLRB 1147,enfd. as modified276 F. 2d 63 (CA. 9) , R.C.Hoiles,et at,13 NLRB 1122, set aside on other grounds113 F. 2d 939 (CA. 10).649856-63-vol. 137-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD. . . in applying its authority over backpay orders, the Boardhas not used stereotyped formulas, but has availed itself of thefreedom given by Congress to attain just results in diverse,complicated situations.17Nor are we aware of any published criticism of the doctrine by eithermanagement or union circles.We likewise know of no criticism di-rected at the practice by the Congress. In fact, in view of the numberof times since 1935 that the Congress has reviewed the Act and theBoard's decisions and practices with respect to it, the silence of theCongress, its committees, and its members, with respect to the tollingpractice is indicative, not of congressional disapproval, but of unquali-fied congressional approval of this Board policy.Nor do we agree that our colleagues are on sound ground when theyjustify the change they are making by analogy to private litigation.This analogy is not at all persuasive for, in the language of the Su-preme Court :The instant case [a Board complaint case] is not a suit at commonlawor in the nature of such a suit.The proceeding is one unknownto the common law. It is a statutory proceeding.1' [Emphasissupplied.]Moreover, inN.L.B.B. v. Newark Morning Ledger Co.,19the court, inruling on the validity of a Board order for reinstatement and backpay,specifically rejected the analogy to private litigation.As stated bythe court, after pointing to Supreme Court opinions 20 making clearthat the Board was established to effectuate public policy and not toenforce private rights :We are thus not called upon to determine whether [the dis-criminatee] has an individual right to secure redress for wrong-ful discharge or whether the law of New Jersey affords her aforum for the appropriate redress of her grievance.The existenceof such a private right in [the discriminatee] in no way affectsthe public right or the exclusive jurisdiction of the Board to en-force it.This is clear from the express provision of Section 10 (a),29 U.S.C.A. § 160(a), that the power of the Board to preventunfair labor practices "shall be exclusive, and shall not be affectedby any other means of adjustment or prevention that has beenor may be established by agreement, code, law, or otherwise."Amisconception of the nature of the Board's process may arise fromthe fact that in the enforcement of the public right to have the14Phelps Dodge Corp v.N L R B ,313 U S 177, 198isN T R B. vJones&Laughlin Steel Corporation,301 U S 1" 120 F 2d 262,266 (C A. 3) (on rehearing),cert denied314 U S 69320By DIr ChiefJusticeHughes inAmalgamated UtilityWorkers, etcvConsolidatedEdison Company of New York,Inc,309 U S 26i,265, 267,268; and by Mr Justice StoneinNational Licorice Company v. N.L.R B.,309 U S.350, 362 A.P.W. PRODUCTS CO., INC.35channels of interstate commerce freed from obstructions result-ing from unfair labor practices a private right of an employeemay incidentally be protected or enforced.Even though privaterelief is thus afforded it nevertheless remain true that the Board'spowers may be invoked only when there is a public right to beprotected and that its processes are never available to a privatesuitor.,'Finally,we think that our colleagues are overlooking the im-portant role Trial Examiners play in the administration of the Act.The Trial Examiner is the statutory agent of the Board in the hearingof cases.He is not a hollow conduit, serving only to pipe cases tothe Board.He makes important factual and legal decisions.Onnumerous matters of discretion, and in the resolution of credibililtyissues, his decisions are virtually final.The important role of the'Trial Examiner in the Board's adjudicative process should not nowbe weakened by undermining this long-standing rule which affordsa measure of finality to the Intermediate Report 22Nor, as a matterof public policy, is it equitable to penalize a respondent for reliance,on the official recommendations of the public officer charged withmaking such determinations.the Trial Examiner is thereafter affirmed, this policy change willresult in pressuring the party or parties complained against to rein-state a properly discharged employee during the period between theIntermediate Report and the Board's Decision and Order.Since we perceive no sound or compelling reason to abandon this-salutary and equitable doctrine, we would adhere to-the Board's pres-ent tolling practice.ziN L R B v. Newark Morning Ledger Co , Supra,at 26822 The importance of the Trial Examiner in the adjudicative process was recognized bythe Board in 1961 when it unanimously supported the President'sReorganization PlanNo. 5 then pending before the Congress.That plan would have given greater,rather thanless, finality to the Intermediate Reports of the Trial Examiners.But now our colleaguesare apparently reversing their earlier view by in fact lessening to a degree the status ofIntermediate ReportsHearings before Subcommittee,House Committee on Gos'ernmentOperations,87th Cong,2d sess , June 12, 19, 1961Contrary to our colleagues'statement,we would not,of course,give conclusive finalityto an erroneous recommendation of a Trial Examiner.We would simply hold, as theBoard for many years has held, that a respondentis entitled to rely upon the recom-mendations of a Trial Examiner during the period when those recommendations are out-standing,1e , between the date of the Intermediate Report and the date of the Board'sDecision and Order.Our position does not in any way contemplate abandonment ofpresent practice,under which a respondent is liable for any losses suffered prior to thedate of the Intermediate Report and after the date of the Decision and OrderAPPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, we hereby notify our employees that: 36DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in or activities on behalfof United Papermakers and Paperworkers, AFL-CIO, or anyother labor organization, by discharging or refusing to reinstateany of our employees, or in any other manner discriminatingagainst our employees in regard to their hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist UnitedPapermakers and Paperworkers, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or mutual aid or protection,and to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Bernice Dagan immediate and full reinstate-ment to her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, and willmake her whole for any loss of earnings suffered as a result of thediscrimination against her.All our employees are free to become or to refrain from becoming-or remaining members of United Papermakers and Paperworkers,AFL-CIO, or any other labor organization.A.P.W. PRODUCTS Co., INC.,Employer.Dated----------------By------------------------=------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (24 School Street, Boston 8, Massachusetts; Telephone Number,LAfayette 3-8100) if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case,CaseNo. 1-CA-3354,was brought under Section 10(b) of the Na-tional Labor Relations Act, as amended(61 Stat.136, 73 Stat.519), herein calledtheAct, on a charge filed on November 17, 1960, by United Papermakers andPaper-workers,AFL-CIO,herein called Union.On December 29, 1960, the Gen-eral Counsel issued a complaint premised on the charge,and A.P.W.Products Co.,Inc., herein called Respondent, filed an answer on January 6, 1961.A hearing oncomplaint and answer was held in Brattleboro, Vermont, before the duly designated'Trial Examiner on February 14 and 15, 1961. A.P.W. PRODUCTS CO., INC.37The complaintallegesand the answer denies that Respondent, in violation ofSection 8(a)(1) and (3) of the Act, discharged on November 11, 1960, and refusedto reinstate thereafter, Bernice Dagan, employed at its Brattleboro, Vermont, plant,because she joined or assisted the Union and engaged in other concerted activitiesfor the purpose of collective bargaining and other mutual aid or protection.Respondent, General Counsel, and the Charging Party were represented at thehearing.All parties were afforded an opportunity to be heard, to introduce evidence,to make oral argument, and to file briefs.Counsel for all parties filed briefs afterthe close of the hearing.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent,a New Hampshire corporation,with a principal office and manu-facturing plant in Brattleboro,Vermont, is engaged in the manufacture,sale, anddistribution of paper products.Respondent in its answer admits the allegation ofGeneral Counsel's complaint that annually it ships from its plant in Brattleboro,Vermont, to points outside the State of Vermont products valued in excess of$50,000, and receives at Brattleboro from points outside Vermont products valuedin excess of $50,000. I find that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatassertionof jurisdiction willeffectuate the purposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. General backgroundThe Respondent has manufacturing plants in Ashland and Hinsdale, New Hamp-shire, and Union, New Jersey, as well as at Brattleboro, Vermont.While it doesnot have collective-bargaining relationswith the Union for employees at theBrattleboro plant, it does bargain with the Union with respect to employees at itsHinsdale and Union plants, and bargains with the Pulp and Sulphite Workers Inter-national Union with respect to employees at its Ashland plant.When it operatedplants at Albany and Warrensburg, New York, it bargained collectively with theUnion on behalf of the employees of these plants.Walter H. Riley, Internationalrepresentative of the Union, who has acted on behalf of the Union since 1957 inconnection with its duties as collective-bargaining representative of employees at theHinsdale plant, testified that there have been no unfair labor practice charges orarbitration cases involving that plant while he has represented the Union there.Respondent'splant at Brattleboro is a relatively recent operation.It employsapproximately 70 hourly wage employees.The Union began organizing activitythere on October 19, 1960. It forwarded a letter dated November 1, 1960, to Respondent's Brattleboro plant, in which it stated that it represented a majority of theemployees at this plant, and requested Respondent to bargain collectively with iton behalf of these employees.This letter was received on November 2, 1960.B.The dischargeBernice Dagan was discharged on November 11, 1960,at or about 3:30 p.m.,the end of the day shift.At that time she received a check for a week's earningsin the amount of $40.63.Mrs. Dagan testified that her supervisor,Robert McGrath,plant foreman, sent a note to her at or about the end of the shift to the effect thathe would like to see her in his office alone, and that upon her going to his office andtelling him she had found his note on her timecard, he told her that Mr. Kahn andMr. Baum and himself had arrived at the conclusion that her interests were notwith or for the Company, and for that reason A P.W. Products Company and herwere going to part company. Frank Kahn is production manager of Respondent'sBrattleboro plant and Seymour Baum is its vice president.Dagan also testified thatMcGrath agreed with her that there was nothing wrong with her work, and that shehad been absent only 1 day, had not been tardy, did her work as well as any otheroperator, and had top production.Bernice Daganbegan work forRespondent on September 20, 1960,on the dayshift, 7 a.m. to 3:30 p.m.She began as a trainee on a task connected with theoperation of a machine converting paper to paper towels.After 3 days,she wasgiven a day-shift assignment connectedwith theoperation of a semiautomatic low- 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDfold banding machine converting paper to paper napkins.There she remaineduntil discharged on November 11.The napkins came out of the machine on trayswith a marker at every 200 of them. Dagan's job was to take each 200 and putthem in a box. The boxes were placed on a side conveyor leading to the mainconveyor.Mrs. Irene Rogers had a similar assignment connected with a machineof the same type and purpose located 30 to 40 feet from the machine at whichDagan was working. Rogers placed her boxes of napkins on the main conveyor.Francis Shallow, also on the day shift, performed tasks connected with the operationof three machines converting paper to paper towels.These machines were locatednear Dagan's machine.When Dagan and Shallow were at their respective job loca-tions, they were facing each other.1.General Counsel's caseGeneral Counsel and the Charging Party contend that the reason McGrath gaveDagan on November 11, 1960, for her discharge, namely, that her interests werenot with or for the Respondent, discloses that Dagan was discharged for joiningand assisting the Union and engaging in other conduct for mutual aid and protectionwhen appraised against evidence of record they assert shows union and other con-certed activity in October and November 1960, the Respondent's awareness orknowledge of this organizational and concerted activity and Dagan's participationin it, a disclosure by an alleged supervisor that Respondent was watching Daganwith a view to firing her because of her union and other concerted efforts, and ananimus on the part of Respondent with respect to the organizational and otherconcerted activity that could result in a discharge of an able employee, like Dagan,who participated in such activity.2.Respondent's defenseRespondent does not seriously dispute Dagan's testimony of what McGrath saidto her when he discharged her on November 11. It contends, however, that GeneralCounsel has not madea prima faciecase, and, therefore, should not prevail. Itsupports its contention by attacking the credibility of Dagan and Wesley Garfield,two of General Counsel's three witnesses, and by the position that even if thetestimony of these two witnesses on direct and cross-examination was credited, itfails to support the allegation of a discriminatory discharge.The only affirmativeevidence Respondent offered was brief oral testimony of an employee dealing withthe handwriting in the upper left hand corner of the check Dagan was handed whendischarged on November 11; this check of November 11 and a check Respondentin error sent to Dagan on November 17, 1960; a schedule of bonuses effectiveOctober 31, 1960, for employees like Dagan; and the Union's letter to Respondentof November 1, 1960, claiming that it represented a majority of Respondent's em-ployees and requesting collective-bargaining negotiations.With the exception ofthe Union's letter, this evidence relates to Dagan's credibility.The Union's letterwas offered in support of Respondent's position that its officials in their statementsto assembled employees on November 2, 1960, displayed no antiunion animus, buton the other hand showed an effort to refrain from discussing or placing in effect abonus program or other programs which might tend to impede the organizationalefforts of the Union.3.Evidentiary findingsIt is undisputed that at the beginning of the lunch period on October 19, 1960,International Representative Riley passed out union handbills at the door of theplant which was an employee entrance and exit.Attached to the handbill was aunion authorization card and an addressed envelope bearing in some instancesRiley's home address in Webster, Massachusetts, and in others the address of theUnion'sRegional Office in Springfield,Massachusetts.Also undisputed is theevidence that Frank Kahn, Respondent's production manager, saw Riley passingout the handbills, after Plant Foreman McGrath reentered the plant to draw Kahn'sattention to Riley's activity.McGrath had taken a handbill before reentering theplant.Likewise undisputed is the testimony of Riley that Kahn called him into hisoffice and ordered him off the premises.No probative evidence was offered toshow that Riley could not have distributed the handbills at or near the entranceto Respondent's property.Riley and Dagan testified that Riley then proceeded to Respondent's parking lotwhere he had parked his automobile, and stopped to talk to Dagan and Olga Klowanwho were sitting in Dagan's automobile in the parking lot.According to Dagan, hetalked to them about 3 minutes, and then entered his automobile and drove off. A.P.W. PRODUCTS CO., INC.39Dagan testified that she saw Kahn looking in their direction while she was conversingwith Riley.Nothing passed between them at this time.There is no evidence thatany part of the conversation was conveyed to Kahn by Dagan, Riley, or Klowan.Respondent does not dispute the evidence that this conversation was held, or thatKahn witnessed it from a distance.Dagan also testified that she met Riley in the railroad station that afternoon some-time after the end of the first shift at 3:30 p.m., that she gave him her signed authori-zation card and received from him 25 blank authorization cards, that she succeededin obtaining signatures on 15 of them within the next 10 days and mailed them toRiley or the Union as she obtained the signatures. She recalled mailing the lastof the cards in the first part of the week containing the first day of November.At thattime she also handed some of the cards to Riley personally. It was also Dagan'stestimony that she attended an organizational meeting at Gill, Massachusetts, onOctober 24.She testified that only two other employees, Joannie Coolbreth andWesley Garfield, were present, and that she set up the meeting, and asked sixother employees to attend.They were Jackie Holden, Francis Shallow, DonaldBackus, Lillian Bickford, Albert McGee, and Mildred Allen.There is no evidencethat Respondent had knowledge of this organizational activity by Dagan.According to Dagan, Shallow came to her machine on October 25, about 8 a.m.,placed his arm around her shoulder, asked her how the meeting went, if it was heldatGill as scheduled, who attended, and what took place, and she replied that if hewanted information pertaining to union meetings he should attend them himself andnot get it secondhand. She testified that Foreman McGrath stood facing them at adistance of 6 to 8 feet away. She indicated to the Trial Examiner the distance sheconsidered to be 6 to 8 feet.This distance was measured.The measurementshowed it was greater than 10 feet, and I so find. I further find that no evidence wasoffered as to whether Dagan's machine and other machines were running at thetime of the conversation. Since Dagan's shift began at 7 a in , I find in the absenceof evidence to the contrary, that Dagan's machine, Shallow's three towel machines,and other machines on the same floor, were running. I further find that McGrath, asupervisor, would be expected to watch a situation wherein an employee left histhree machines during their running, approached another employee at her machinewhile it was running, and placed his arm around her shoulders and engaged her ina conversation.His watching this scene from a distance of 10 feet or greater amidthe noise of running machines does not provide any basis for an inference that heheard the conversation.Dagan testified that on October 26, 1960, she and Fred Quinn, converting foreman,had a conversation.The time was midmorning, around 10 a m., shortly after thecoffee break at 9:30 a.m.According to Dagan, Albert McGee, Wesley Garfield,and Mildred Allen were present.McGee was the operator of the machine, Allenwas a trainee for a job like Dagan's, and Dagan was supervising her.Garfield untilsometime in November was the setup man for Dagan's machine on the day shift.He changed the paper, threaded the machine, fixed it if it was jammed, and keptDagan supplied with boxes and sleeves for the napkins. In November, he performedthis work on the second or night shift for the same machine.At that time, MildredAllen became the counterpart of Dagan on the second or night shift. Counsel forthe parties at the outset of the hearing stipulated that Quinn was a supervisor withinthemeaning of the Act.However, the stipulation was silent as to the nature ofQuinn's duties, or the extent, if any, to which he supervised employees, or participatedin the making of company policy.Dagan testified that Quinn asked her if she knew when the next union meeting was,and she replied that she did not know, that perhaps he would know before she did,and if he found out, would let her know. She also testified that "Mr. Quinn told methat I was smarter than I made off to be, and I was shrewd. I asked him what hemeant; and he told me that he knew I was for the Union even though I would notadmit it.He told me that we certainly needed a union, but that we were going after ittoo soon. I told Quinn that that was pretty rank union talk coming from a companyman, and that we had not ought to be talking union on company time.Mr. Quinnstated that even though he was a company man he held a union card. He told methat we could talk union all we wanted, the company did not object, as long aswe were talking against it; and Mr. Quinn left me."However, this testimony, which appears to show Respondent interrogation andstrong antiunion bias, has a different impact when viewed with the version of itcontained in Dagan's written statement to Attorney Walsh, counsel for the GeneralCounsel, on January 27, 1961.The following was contained in that statement:On or about Wednesday, October 26, sometime after our coffee break, I hada conversation with Fred Quinn, converting foreman, at my machine while he 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDwasrepairingmy machine.After repairing my machine, Quinn and I watchedthe machine while my trainee, Mildred Allen, was operating the machine.Whilewatching the machine operate, Quinn asked me, "Howgoeseverything?"I said,"Fine."He asked me "What's new with the Union?" I said, "I wouldn't know."He said we needed a union but were going after it too soon. I told him that fora company man he was talking pretty rank union talk.He said he was a Com-panyman but held a union card.He asked me "if there was another Unionmeeting for organization purposes." I told him that I didn't know.He askedme if I found out would I let him know. I told him that he would probably findout before me and to let me know.He told me "that I was smart and knewmore than I was admitting."I told him that we shouldn't be talking Unionduring Company time.He said that, "You can talk Union on Company time aslongasyou're talking against it." I laughed and said, "I know what you mean,"and wished to remain neutral.'The recorded past recollection of Dagan does not record that Quinn said he knewshe was for the Union, even though she would not admit it, or that she wassmarter that she made off to be, and ". . . was shrewd." Nor does it record thathe said "the company did not object" in the midst of his statement that they couldtalk union on company time as long as they talked against it.This last purportedstatement would be sheer hearsay, in any event, unless Quinn was expressing Re-spondent's policy.I find both the version in Dagan's testimony and the version inher past recollection recorded to be sheer hearsay and a conclusion of Quinn, uponconsideration of both versions with the disclosure in the past recollection recordedthat Quinn's duties, at least in part, were those of a repairman, that Dagan and hewere engaging in a personal friendly conversation as two union members, and thatMcGee, Garfield, and Allen were not included in the conversation. It is also to benoted that the juxtaposition of the various statements attributed to Quinn by Daganin her testimony, in contradiction of their positions in the past recollection recorded,largely contributes to the inference of antiunion animus that flows from Dagan'stestimony.The evidence will support only a conclusion that Converting ForemanQuinn was at most a minor supervisor with routine duties which excluded any par-ticipation in determination of company policy, and who had a friendly personalconversation with Dagan on October 25 as a union member talking to anotherunion member.Counsel for Respondent in his brief queried why General Counsel did not chargeRespondent with illegal conduct other than the discharge in view of the purportedevidence contained in Dagan's testimony regarding her conversation with Quinn.The answer is that Dagan's version of the conversation contained in the statementshe gave to Attorney Walsh on January 27, did not show a violation, and the twoprior statements given to General Counsel by Dagan, November 21 and December28, 1960, respectively, were silent as to this conversation.The failure of GeneralCounsel, or the Union as Charging Party, to corroborate Dagan's testimony by thetestimony of Garfield, who appeared as witness on other matters, or McGee orAllen, lends support to my finding that they did not hear the conversation.On October 28, 1960, Respondent posted a notice on the bulletin board at theBrattleboro plant that effective October 31, 1960, it was installing a bonus system atthis plant.On October 31, it placed a notice on this bulletin board that on November2, 1960, at 3:30 p m., there would be a meeting of the employees of both shifts inthe cafeteria.Approximately 70 employees assembled in the cafeteria at 3:30 p.m.on November 2, 1960.They were addressed by Production Manager FrankKahn and Vice President Seymour Baum. Baum's brother, also an official of Re-spondent, and Superintendent Bullock of the Hinsdale plant, were present.1 Emphasis has been supplied by the Trial ExaminerGeneral Counsel offered thisstatement, and two others, in evidenceOn objection of Respondent's counsel, I rejectedthem on the ground that they were not affirmative evidence(G & H Construction Company,130 NLRB 923), and that no showing was made that counsel for Respondent referred tothem in the course of cross-examination, thereby making them admissible for properevaluation of the references relied on for impeachment purposes (J GBiavn Company,126 NLRB 368, 369, footnote 3)Attorney Walsh moved for inclusion of the affidavit inthe rejected exhibit file, and I granted the motion. On my own motion, I now receive theJanuary 27, 1961, statement in evidence to the extent that it relates to and is in impeach-ment of Dagan's testimony of her conversation with Quinn on October 26, 1960.Myprevious ruling on Attorney Walsh's offer is vacated and set aside to the extent it is in-consistentwith this ruling.Dagan's other two affidavits, dated November 21 andDecember 28, 1960, respectively, contain no references to her October 26 conversationwith Quinn. A.P.W. PRODUCTS CO., INC.41Dagan testified that Kahn stated to the assembled employees that the meetinghad been scheduled to discuss company policy on benefits, grievances, and a bonussystem, but that the Union's letter of November 1 claiming majority representationand requesting bargaining negotiations was received at 1:30 that afternoon, with theresult that Respondent's officials would not discuss the subjects scheduled for dis-cussion until they knew whether or not the employees wanted a union. Baum thenaddressed the assembled employees by reading the Union's letter, and stating hecould not discuss figures with them because of the letter, that until he received theletter he thought everyone was happy, and that he realized the employees did nothave a number of benefits other plants had, but due to relocation costs, setting upcosts, and training costs, Respondent was running in the red.Baum also statedthat the Respondent held a pat hand but so did the Union, and if the bonus figureswere discussed the information could be relayed to the Union, and thereby enableit to outbid the Respondent on this program.Baum further stated that the Unionrepresented the employees at Respondent's Hinsdale plant, and the Pulp and SulphiteWorkers represented Respondent's Ashland plant employees, and that Respondentdid not care whether the employees wanted or did not want a union, as it alwaysgot along with unions.After Kahn and Baum spoke, there was a question and answer period of half anhour.According to Dagan, she took up 20 minutes of this period. She asked ifRespondent had accident and health insurance for employees on and off the job,whether there was a shift differential, and what was the daily standard production.Production Manager Kahn answere no to the first two inquiries, and discussed Dagan'sdaily production standard with her.Near him were Vice President Seymour Baumand Bullock, superintendent of the Hinsdale plant.Other employees were not in-cluded in the conversation. It took place in a corner of the cafeteria.Kahn wentto his office and obtained a document containing the bonus plan for her job anddiscussed it with her.Dagan then remarked that from what she saw of the bonusprogram it was for the benefit of management rather than the employees.Accord-ing to Dagan, she and Kahn discussed this point, and then Kahn refused to discussit any further.He claimed he had answered her questions sufficiently. She testifiedthat his facial expression and his abrupt manner caused her to believe that he hadbecome irritated.Their discussion of the bonus program, according to Dagan,took place in the same corner of the cafeteria and involved only her and Kahn.Dagan then testified that as she was leaving the cafeteria shortly afterwards, shenoticed a group opposite the door in the hallway comprised of Kahn, SeymourBaum, his brother, Bullock, Foreman McGrath, and employees Shallow and Holden.McGrath was writing on a pad of paper, and Shallow was saying to him "Joan Cool-breth and Bernice Dagan."As she walked passed the group, she observed thatMcGrath had written on the pad "Joan Coolbreth" and "Bernice."McGrath wasone person away from her. They were separated by the person of Shallow. Daganmade no attempt then or thereafter to inquire as to the reason her name wasmentioned to, or written down by, McGrath.Dagan next testified that about 8 o'clock the next morning, November 3, 1960,employee Irene Rogers left her machine and came to her machine and engaged ina conversation with her. She said that Foreman McGrath was the same 6 feet awaythat he was when Shallow engaged her in a conversation on October 25. 1 find thedistance to be 10 feet instead of 6 feet.The record is silent as to whether the ma-chines were running, but since the time was 1 hour after starting time, I find theywere running, and were making the noise and din usually made by running machines.She then testified that Rogers asked her for the dates and places of the union meet-ings, the number of persons who attended, their names, and what took place.Dagantold Rogers she did not have the information, after asking her why she wantedthe information and receiving the reply that she wished to give it to someone.Rogers, according to Dagan, then accused her in a loud voice of printing unionnotices, and posting them in the lunchroom and the ladies' room.2Rogers furtherstated according to Dagan, that everyone knew she was trying to get a union inthe plant.Dagan testified that she thereupon asked Rogers if she ever saw herprinting or posting notices, and on her replying in the negative, asked her not tosay she did, and to leave because she was bothering her, as she, Dagan, wished todo her work.Dagan then testified that at this point in the November 3 conversa-tion,McGrath nodded to Rogers to return to her machine.I find at this point that the evidence does not show that McGrath overheard this.conversation.McGrath could see from where he was standing that some kind of a2 The Trial Examiner had lust remarked that as in the case of the October 25 conversa-tion he could not understand how McGrath could have overheard this conversation 42DECISIONSOF NATIONALLABOR RELATIONS BOARDheated conversation was taking place, and consistent with his minimal responsibilitiesas a supervisor,motioned Rogers to return to her machine and her work, whereshe belonged.There is no evidence that Rogers colluded with McGrath to set a trapfor Dagan.On Cross-examination and on redirect examination,Dagantestifiedthat on theafternoonof November3, Irene Rogers came to her machine and called her a "G. D.bitch," a "G. D. son of a bitch,"and "money hungry," and"blamed her becausethe conveyor had plugged up." She further testified she laughed when Rogers spoketo her in this manner,that she had nothing to do with the conveyor being jammed,and she did not know why Rogers blamed her. Dagan testified that prior to thisconduct of Rogers she overheard Foreman McGrath say to employee McGee "to'back up the cases on the main conveyor beyond Irene Rogers to free my side con-veyor so that I could continue to work." She testified on examinationby AttorneyWalsh for the General Counsel that Foreman McGrath and employees were present.during the name calling.Dagan later stated during the same examination by WalshthatMcGrathwas not present.At 3:30p.m., the end of the first shift, Dagan went to Foreman McGrath's office,.accompanied by employees McGee andCoolbreth,and complained of employeeRogers' profanity that afternoon,and her leaving her machine and bothering herwhile she was working.According to Dagan,McGrath laughed and said that she andRogers would have to settle the matter by themselves.She further stated that whenMcGee asked McGrath if he would expect his wife to take what Dagan was takingfrom Rogers and not want her foreman to do something about it, McGrath repliedthat the matter was purely between Rogers and Dagan, and that the latter wouldhave to settle it with Rogers.Dagan also testified that at this meeting withMcGrath,employee Coolbreth complained to him that employee Shallow was not doing thethings thathe had been instructed to do for her.He was not changing the paper,obtaining glue, checking her machine to see if it functioned,and relieving her .3Employee Garfield,who had left Respondent'semploy about January 15, 1961,testified for the General Counsel that he had a general conversation about the shop,the machinery,and the Union with a Ben Carter during the second shift the eveningof November10, 1960, in which Carter stated that the machinery at Ashland ranbetter, and the plant was too young for a union then,but in the future it might help.Garfield also testified that in the course of the conversation, Carter stated thatthe day operator of the machine would be on her way out if she did not watch herstep.The day operatorwas Dagan.Garfield identifiedCarter asthe only foremanpresent at the time to supervise the 30 employees on the night shift, and who directedthe work assignments and transfers of these employees.On cross-examination,Garfield testifiedthat Carterspent more than 50 percent ofhis time instructing and showing employees how to operate the machines and 30 per-cent of his time in seeing that the machines were in good repair and maintainingthemDagan testifiedthat Carterwas employed at Respondent'sAshland plant,and was assigned to the Brattleboro plant to train employees,and that when heworked onthe day shift, he would watchher, askedher how hermachine wasworking, and one thing or another.He only engaged her in general conversation.He did not direct or advise her abouther work.In her testimony Dagan referredto Carter asa "second shifttemporaryemployee."Garfield testifiedthat Carterreturned tothe Ashlandplant sometime in November1960Garfieldalso stated oncross-examinationthat Cartercame overto checkthe machine,as he did three timesa night, and began the conversationwith an inquiryas to how the machine wasrunning, and that this inquiry led to a discussion of other things.It is Garfield's testi-mony thatMildred Allenwas taking the napkins off the machine and boxing them,and did not join in the conversation.On the evidence of record,Carter appears to have had a minor supervisorystatus, and was engaged like Quinn in training employees and in watching the opera-lion and maintenance of the machines.Garfield hadno difficulty in rememberingthe date ofthe conversationhe had with Carter, but,on the other hand, could notrecall the dates he began and terminated his employmentwithRespondent.Headmitted being a good friend of employee Dagan. Significant also is Garfield'stestimony that Carter's reference to union organization is in substance the same asDagan's testimony as to the reference Quinn made to it in his conversation with heron October 25, namely, that the plant was too young for a union but that it might8 On cross-examination, Dagan admitted that employee Shallow complained to McGrathin early October 1960 that she was staring at him as they stood facing each other whileoperating their machinesDagan testified that she told McGrath she was not staring,but merely had a smiling and happy face and could do nothing about it. A.P.W. PRODUCTSCO., INC.43help in the future.Carter chatted with Garfield in the course of his checking theoperation of the machine just as Quinn chatted with Dagan on October 25 in thecourse of his checking the operation of her machine.The most that can be gleanedfrom the statement by Carter, if Garfield is credited, is that Carter expressed theopinion that Dagan would lose her job if she did not watch her conduct.Garfield'stestimony does not show that Carter said she might lose it because of her unionactivity or other concerted activity.The evidence does not show that Carter hadanything to do with the determination of respondent's policy or that by reason ofhis position, his opinions were binding on the Respondent.As found above, Dagan testified that she was discharged the following afternoonat the end of the first shift, and the reason McGrath gave her was that Respondent'sofficials had reached the conclusion she was not for the Company.Dagan testified,preliminary to her testimony of McGrath's notice to her of the discharge, that beforetalking to McGrath she had been apprised by Garfield of his conversation with a"temporary second shift employee" whom she identified as Carter on the evening,ofNovember 10, and that Garfield had told her Carter informed him in the courseof the conversation that she and another day-shift operator were to be dischargedfor their union activity.However, Garfield testified that he did not inform Dagan ofthe conversation he had with Carter until the evening of November 11.This meansthat he informed her of it, if at all, after she was discharged.Garfield's testimonyis silent as to what he said to Dagan during the evening of November It.His testi-mony does not disclose that Carter told him that Dagan and another day-shiftoperator were to be discharged for union activity.4Dagan on cross-examination admitted that Respondent on November 17, 1960,sent her a check in the amount of her weekly wage of $40.63. The voucher attachedto the check stated the check was for the week ending November 13, 1960.Novem-ber 13, a Sunday, was 2 days after the date she was discharged.As found above,when Dagan was discharged on November 11, 1960, she received a check for $40 63for the 5 days from November 7 to 11. It was drawn on the petty cash account inthe Vermont Bank and Trust Company, Brattleboro, of White-Washburne Corpora-tion,a subsidiary of Respondent located nearby in Hinsdale, New Hampshire 5Dagan admitted cashing the check dated November 17, 1960. She testified that onDecember 9, 1960, she called Respondent's Brattleboro plant, and to the personanswering the telephone stated she wished to speak to someone in cost and payrollThe person answering the telephone, according to Dagan, did not transfer the call,but said that perhaps she could help her.Dagan testified she then told her about theNovember 17 check, and the woman after asking whether it was for a full weekstated that the Respondent must have felt it was due her because it had never beenknown to overpay anyone.6Dagan's testimony was that her brother and sister-in-law were with her when she called about 11 a.m, and that same day she and hersister-in-law drove to the bank where she had the check cashed at the outdoorwindow. She claimed she never spent the $40 63 she received in cash for the check.The canceled November 17 check was placed in evidence by Respondent It hadbeen endorsed by Dagan to Guy X. Boucher & Son, a company that operated agarage.The check was drawn on the payroll account of Respondent in the VermontBank and Trust Company, Brattleboro, by Respondent's office at its plant in Union,New Jersey, but it was cashed by the Vermont National Bank of Brattleboro Inresponse to the Trial Examiner's question, Dagan stated that she might have giventhe check to the garage in payment of repairs to her automobile.The stamp of thebank on the reverse side of the check showed that it was received by the bank thatcashed it on December 9, 1960. It would appear that she endorsed the check to thegarage prior to the purported telephone call of December 9.After cross-aDagan testified on cross-examination that there was nothing she had done whichwould give Respondent grounds for believing she was engaging in union activityRileytestified that there were union meetings in early November 1960, as well as the October 24,1960, meetingDagan testified there was a union meeting on November 2 1960Thereisno evidence that Dagan attended these meetings other than the one of October 24, orthat Respondent had any knowledge of them5Dagan had been paid on November 10. 1960, for the 5 days of October 31 to Novem-ber 4 she worked in the prior weekDagan testified that the handwriting in the upperleft-hand corner of the November 11 check containing the information that the check wasfor the 5 days ending November 11, was not on the check when she received it. EmployeeIreneThompson of White-Washburne Corporation who prepared the check testified forRespondent that she placed it there at the time she prepared the check. I credit ThompsonO This November 17 check had been made out by Respondent's Union New Jersey officewhich handled the payrolls for the Brattleboro and other plants of RespondentAppar-ently, it was made out as a routine matter before that office was notified of the discharge. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination,Dagan took the position that her actual disposition of the check inDecember 1960 could have escaped her memory and that the firm testimony shegave as to how she had it cashed on December 9, 1960, could have been in error.Daganfurther testified that in January 1961, she received a telephone call froma clerk in the Brattleboro plant about the November 17 check.The clerk said thatthe Brattleboro plant had received a letter from Respondent's office in Union, NewJersey, to the effect that Dagan owed Respondent $40.63, and wished to knowwhether she wished to make any statement in regard to this claim against her.Dagan testified she told her that she did have a sum of money, $40 63, belonging toRespondent,but Respondent owed her some of this amount as it had failed to payher the bonus she had coming to her under the bonus system effective October 31,1960, for the period from that date until November 11, 1960, when she was dis-charged, or give her the automatic increase due her 30 days after she began em-ployment.Although Dagan testified that she discussed the November 17 checkwith Field Examiner Burgoon when he interviewed her on November 21, 1960, andwith Attorney Smith when he interviewed her on December 28, 1960, her swornstatements of those dates are silent as to these checks.?She admitted making nomention of the checks to Attorney Walsh when he interviewed her on January 27,1961.C. Analysisand concludingfindingsI find from an analysis of the above evidentiary findings a lack of evidence dis-closing that Respondent had a knowledge of Dagan's union activity or membershipWhile the findings with respect to what occurred on November 2, 1960, at thequestion and answer session and outside the cafeteria following the talks to assem-bled employees by Production Manager Kahn and Vice President Baum does disclosethe possibility that Dagan was discharged on November 11, 1960,for concertedactivity during the question and answer session on November 2, such a possibilityis too remote to provide a basis for an inference that the discharge had this illegalmotive.The November 2 incident was followed by a payday on November 3. IfKahn and Seymour Baum resented her saying that the bonus system was for thebenefit of management rather than employees the reasonable calculation is that shewould have been given notice on November 3 or 4 before their resentment, if theyhad any, had begun to cool.The evidence of the colloquy between Rogers and Dagan on the morning ofNovember 3 does not disclose that Foreman McGrath heard it. But assuming con-trary to the evidence he did hear it, I could not find that McGrath or other officialswould act on the accusations of Rogers since to them they could have lackedfoundation in factDagan testified that she had done nothing that would discloseto Respondent's officials that she had been engaged in union activity.Dagan's testimony discloses that on the afternoon of November 3, ForemanMcGrath instructed McGee to back up the napkins on the main conveyor beyondRogers' machine.This action favored Dagan as much as it did Rogers.McGrath'sdecision later that afternoon to let Dagan and Rogers settle their differences by them-selves rather than for Respondent to intervene could well have been the wise decisionfor a supervisor to make in the particular circumstances.McGrath's decision toremain neutral and to refuse to intervene on behalf of Dagan, as Dagan requested,does not show any illegal motiveItwas the burden of General Counsel to fill in the gap between the incidents ofNovember 3 and the discharge on November 11. He attempted to do so by evidenceof a conversation between Garfield and Ben Carter on the evening of November 10I have previously found that this evidence does not disclose any antiunion motiveor any intention on Respondent'spart to discriminate against Dagan.Respondentdid not have the burden of furnishing evidence to show that Dagan had engagedin conduct during the period from November 3 to 11 warranting her discharge forcause.No evidence was offered by General Counsel that the statement that Dagan wasnot for the Company made by McGrath when he discharged her carried exclusivelythe special meaning that she had joinedthe Unionor had engaged in unionactivityor other concerted activity,or placed the burden on Respondent to neutralize a pre-sumption that it carried this meaning.This expression could have been used byMcGrath toexpress hisopinion or judgment that conduct by Dagan completelydivorced from any connection with union activity and membership or other concerted7 Since there was testimony on behalf of Respondent as to the silence of the statementsof November 21 and December 28, 1960, with respect to the November 17 check, I herebyset aside and vacate my ruling rejecting them on General Counsel's offer and receive themin evidence insofar as they relate to this issue. LOCAL 1066, INT'L LONGSHOREMEN'S ASS'N, ETC.45activity,showed that it was not to Respondent's interest that she be retained in itsemploy.The record made by General Counsel does not warrant a holding that inthe context of this case the words statedby McGrathcarried the special meaningthat she had joined the Union or had engaged in union or other concerted activity.There was no burden on Respondent to show that the words did not have this specialmeaning.Dagan's testimony in regard to her disposition of the check Respondent sent to herin error discloses to the Trial Examiner that her credibility was not of the caliberthat would justify accepting her testimony at face value,but, on the other hand, wasof a nature that calls for a careful analysis of testimony.Garfield's testimony didnot strengthen General Counsel's case.Riley's testimony at most showed thatthe Union was engaged in organizational activity and that Respondent was aware ofit.It did not disclose that Respondent had knowledge of Dagan's participation in it.In sum,my evidentiary findings show that while the evidence discloses there couldhave been an illegal motive as well as a legal motive behind the discharge,it fails todisclose that an illegal motivewas present.For the above reasons, I conclude and find that General Counsel has failed toprove the allegations of his complaint by substantial evidence on the record con-sidered as a whole.Iwill, therefore,recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.Respondent A.P.W. Products Co., Inc., is engaged in commerce within themeaning of Section 2(6) of the Act, and United Papermakers and Paperworkers,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.Respondent has not engaged in conduct violative of Section 8(a) (1) and (3)of the Act, as alleged in the complaint.[Recommendations omitted from publication.]Local 1066, International Longshoremen'sAssociation,AFL-CIO, and its agents Edward Dalton and Paul CallinanandWiggin Terminals,Inc.CaseNo. 1-CC-290.May 2, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent, Local 1066, had engaged in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications.'The General Counsel excepts to the omission of Edward Dalton and Paul Callinanfrom the recommended order and notice.Since Dalton and Callinan were the principalactors in the dispute with Renault which culminated In the slowdown against Bay State,we find merit In this exception and, accordingly,amended the conclusions,order, andnotice to hold Dalton and Callinan individually liable.137 NLRB No. 3.